Citation Nr: 1528649	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for seronegative rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  Jurisdiction is currently with the RO in Nashville, Tennessee.

The Veteran appeared at a hearing before a Veterans Law Judge in December 2010.  A transcript of the hearing is in the Veteran's file.

This case was previously before the Board and remanded in June 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2010, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  In March 2015, the Veteran was afforded an opportunity for another hearing before a Veterans Law Judge.  In correspondence received in April 2015, the Veteran elected to have a hearing before a Veterans Law Judge at his local RO, via videoconference.  A new hearing must be scheduled.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing at the RO before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




